Title: To George Washington from Major General Nathanael Greene, 24 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Head quarters [Fredericksburg, N.Y.] Novem. 24 1778
  
  There is great complaints from Fish Kill and other Posts among the Waggoners and Artificers on account of the Commisarys, being directed to issue a Gill of Rice in lieu of half a pound of flour and being 
    
    
    
    cut off of their usual allowance of Rum—Col. Hay writes me the Waggoners are actually leaveing the service on account of the Rice and the Country People refuse to work without the allowance of a gill of Rum—There must be some alteration in these matters or it will work a great injury to the public service.
If your Excellency will give me authority, I will put the matter upon as oeconomical a plan as the nature of the service can admit. I am your Excellencys very humle Sert

  N. Greene Q.M.G.

